Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       

DETAILED ACTION

Election/Restrictions

Claims 25-38 are pending.  
Applicant’s election without traverse of Group I, claims 25-35, in the reply filed on 2/17/2022 is acknowledged.
Claims 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2008.
Claims 25-35 are examined on the merits.

Claim Objections
Claims 25-35 are objected to because of the following informalities:  Claim 25 recites “at least one of linseed extract, flaxseed extract…” at lines 2-3, which is incorrect, as according to the definition of Wikipedia (flax-Wikipedia, 1st paragraph of page 1, pages 1-15, accessed on 2/17/2022), flax is also called linseed, therefore, it is redundant to recite both linseed and flaxseed in the claims.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 25-29 is/are directed to a cleansing composition comprising: an active ingredient, the active ingredient comprising at least one of linseed extract, flaxseed extract, hemp seed extract, and grapefruit seed extract, wherein the active ingredient is present in an amount up to 5 wt.%; from 3 wt. % to 13 wt. % of one or more primary surfactants; one or more foaming agents; and water, wherein each wt.% is based upon the total weight of the cleansing composition. 
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, cold pressed flaxseed oil, because there is no indication that extraction has caused the components of cold pressed flaxseed oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in cold pressed flaxseed oil.

No. The claim(s) of 25-29 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as saponins contained in plant materials also act as foaming agent and surfactant and could be used as soap product for cleansing purpose (see Saponin-Wikipedia, 1st paragraph of page 1, pages 1-7, accessed on 2/17/2022). Also betaines in claim 29 was originated from sugar beet in nature (Betaine-Wikipedia, 2nd paragraph on 1st page, pages 1-3, accessed on 2/17/2022). Furthermore, according to Kabra et al (Kabra et al, A review of herbal surfactant, online tutorial for GPAT, 4/30/2013), herbal surfactants are of three types, hyper anionic cationic, and non-ionic (page 16, 2nd paragraph), therefore, anionic surfactant exists in nature as well.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
 No, no non-nature based components were recited in the claims. 

             Claims 25-29 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   

            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wan et al (CN 102000009 B). 
Wan et al teach the invention relates to a flaxseed oil-containing cleansing cream (thus a cleansing composition) and a preparation method thereof. The flaxseed oil-containing cleansing cream is characterized by consisting of the following raw materials in part by mass: 21 to 60 flaxseed oil (thus up to 5%, thus up to 1 wt.%, thus claims 25 and 27 are met, as the total parts are 39.11-143 parts, thus linseed, thus claim 26 is met; thus an active ingredient), 1 to 6 parts of camellia japonica seed oil, 0.0001 to 0.5 part of antioxidant, 0.1 to 0.5 part of Genma BP and 0.01 to 0.1 part of essence. The cleansing cream prepared according to the formula has the characteristics that: the cleansing cream is natural, nonirritating and scatheless and has certain nursing and health-care effect for facial skin cells (thus topical cleansing) (see Abstract).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use for stimulating/increasing the production of antimicrobial peptides on the skin, for increasing the concentration of HBD-1 by 10%, HBD-2 by 5%, HBD-3 by 5%, LL-37 by 5%; and for decreasing the concentration of IL-8 by 5%.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655